tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d c jul -7 tep hh legend taxpayer a taxpayer b taxpayer c ira x bank o bank p date year date year date year date date year trust t state z page dear mr this is in response to the letter submitted by you as supplemented by information provided by you on in which you request a series of letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date year died on date year without having attained her required_beginning_date as that term is defined in sec_401 of the internal_revenue_code taxpayer a was survived by her husband taxpayer b at the time of her death taxpayer a maintained ira x an individual_retirement_arrangement ira with bank o as of the date of this ruling_request ira x remained in the name of taxpayer a taxpayer a was a resident of state z at her death you have asserted that distributions have been made from ira x since year the year of taxpayer a’s death taxpayer b’s date of birth was date year thus as of the date of this ruling_request taxpayer b had attained age on date year taxpayer a named trust t dated date year as the sole primary beneficiary of her ira x taxpayers a and b were the grantors and initial co-trustees of trust t pursuant to the provisions of trust t either co-trustee possesses the trustee powers described and enumerated therein clause first of trust t provides that the trustees shall pay the entire net_income of the trust in reasonable installments to or for the benefit of the grantors during their lifetimes together with such amounts of the trust principal as the grantors or either one of them may withdraw from time to time taxpayer b as sole remaining trustee of trust t proposes to request payment of the remaining ira x balance be made to trust t pursuant to clause first of trust t taxpayer b as sole living_trust t grantor proposes to demand payment of the entire ira x balance upon receipt of said ira x balance taxpayer b will then contribute as a rollover_contribution the entire ira x balance less any amount required to be distributed in accordance with code sec_408 based on taxpayer b’s life expectancy into an ira set up and maintained in his name with bank p with taxpayer c his daughter the sole beneficiary thereof of his ira said rollover_contribution will be made no later than days following the date payment of ira x is made to taxpayer b as trustee of trust t furthermore said rollover_contribution will be made no later than date based on the above facts and representations you through your authorized representative request the following letter rulings page ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over the proceeds from ira x less any amount required to be distributed in accordance with code sec_408 into an ira set up and maintained in his own name with bank p as long as the rollover occurs no later than the day from the date the proceeds are received by taxpayer b in his capacity as trustee of taxpayer a’s trust t and taxpayer b will not be required to include in his gross_income for federal_income_tax purposes for the year in which the distribution and rollover of the ira x proceeds is made pursuant to the second requested ruling any portion of the amounts timely rolled over to an ira set up and maintained in taxpayer b's name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c it a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides in general that paragraph d does not apply to any amount to the extent such amount is required to be distributed under paragraph a code sec_408 provides that under reguiations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of section page a shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in relevant part that distributions from an ira are required to begin to the ira holder no later than april of the calendar_year following the calendar_year during which the ira holder attains age on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust ifa trust is named as the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his ner own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through a_trust in this case the ira x account balance remaining at taxpayer a's death is payable to trust t pursuant to the terms of taxpayer a's beneficiary designation taxpayer b taxpayer a’s surviving_spouse is the sole trustee of trust t and as the sole surviving grantor of trust t the sole beneficiary trust t as trustee of trust t taxpayer b will cause the ira x proceeds to be paid to trust t after which pursuant to request of taxpayer b as sole beneficiary of trust t he will pay them to taxpayer b as beneficiary taxpayer b will then as trust t beneficiary directly roll over the ira x proceeds less any required_distribution into an ira set up and maintained in his own name with bank p said rollover will occur within days of the date the ira amounts are distributed from ira x under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over the proceeds from ira x less any required_distribution calculated using taxpayer b’s life expectancy into an ira set up and maintained in his own name as long as the rollover occurs no later than the day from the date the proceeds are received by taxpayer b in his capacity as trustee of trust t and page taxpayer b will not be required to include in his gross_income for federal_income_tax purposes for the year in which the distribution and rollover of the ira x proceeds is made pursuant to the second requested ruling any portion of the amounts timely rolled over into an ira set up and maintained in taxpayer b’s name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira x distribution will be made within the time frame referenced in code sec_408 it is noted that taxpayer b has reached his required_beginning_date and his new rollover ira will be subject_to the applicable mandatory distribution_requirements of code sec_401 made applicable to iras pursuant to sec_408 the author of this ruling is _ se t ep ra t3 who may be reached at sincerely yours beanie vb frances v sloan manager employee_plans technical branch enclosures deleted copy of letter_ruling form_437
